Citation Nr: 1515612	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which inter alia determined that new and material evidence had been received to reopen service connection claims for mid and lower spine and cervical spine conditions, also claimed as secondary to service-connected knee disabilities, but ultimately denied service connection for mid and lower spine and cervical spine conditions.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

In May 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been included in the record.  In April 2011, the Board agreed with the RO that new and material evidence had been submitted to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board then remanded the reopened claims for additional development and medical inquiry.  In August 2012, based on new evidence generated pursuant to the remand directives, the RO granted service connection for a lower to mid back disorder.  The RO continued its denial of service connection for a neck disorder.    

The appeal regarding the neck disorder is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the August 2012 Supplemental Statement of the Case (SSOC).  




REMAND

The Veteran claims that his current neck problems relate to active service and to service-connected disorders.  38 C.F.R. §§ 3.303, 3.310.  VA medical opinions address the issue of whether the neck disorder relates to active service, and address the issues of whether the neck disorder was caused by, or is aggravated by, service-connected knee disorders.  No medical evidence addresses, however, whether the neck disorder is secondary to the recently service-connected mid to lower back disorders.  This is significant inasmuch as the Veteran has asserted, particularly during his Board hearing, that diseased discs in his lower to mid back affect discs in his neck and vice versa.  

A remand for additional medical inquiry is warranted therefore.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in May 2013.  All efforts to obtain this evidence must be fully documented in the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his neck disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  

The examiner should then address the following inquiries:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck disability began in or is related to active service?  Please discuss any effect the Veteran's back injury during service may have had on his cervical spine.  

(b)  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the neck disability is due to or caused by the Veteran's service-connected knee and/or low to mid back disorders?  

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not (a probability of 50 percent or greater) that the neck disability is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected knee or back disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the neck disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder?

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

